PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/555,517
Filing Date: 29 Aug 2019
Appellant(s): LIU et al.



__________________
Charles Bieneman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/22/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding independent Claims 1, 11, and 16:
Argument. A
Applicant argues the prior cited reference Miller US-20160362104-A1 (“Miller”) does not teach or suggest the recited threat number. Examiner respectfully disagrees.  Miller discloses a collision time to an identified vehicle corner associated with both a host and target vehicle (see at least [¶ 0063] then there is likely no threat of a collision between the host vehicle 101 and the target vehicle 101, and the crossing flag F and time to vehicle TTV, TTV, values, i.e., the time for the host vehicle 101 to reach the target vehicle 101 (TTV) and the time for the target vehicle 101 to reach the host vehicle 101 (TTV) are reset to predetermined constants…) 

    PNG
    media_image2.png
    164
    664
    media_image2.png
    Greyscale

Furthermore, Miller also discloses a reach time (see at least [¶ 0057] For the purposes of the following equations, the computing device 110 may use a predetermined collision distance threshold dth = Vmax ΔT, where Vmax, is a predetermined speed threshold. The collision distance threshold d, defines the distance beyond which the computing device 110 determines that a potential collision is not imminent.) Miller teaches determining a distance threshold that can be incorporated into the cited mathematical equation in order to determine a reach time, delta T. For example, one of ordinary skill in the art would be able to incorporate the determined vehicle velocity as well as the distance threshold component, which can be the distance to reach the vehicle, into the mathematical equation to determine the reach time.  Specifically, Miller explicitly discloses using time as a factor in at least paragraphs 0057 and 0063 and thus utilizes times in a manner consistent with the broadest reasonable interpretation of what is claimed.  

Argument. B
Applicant argues the mere possibility that Miller could have been modified is not sufficient to sustain the present rejections. Examiner respectfully disagrees.  The prior office action does not modify the Miller reference, but merely shows the apparatus, method, and system detecting and indicating the corner points for the vehicle in the environment to determine a collision time, or a Time to Vehicle (TTV). The arguments below further explain how Miller discloses the claimed “threat number” limitation.

Argument. C
Applicant argues there has not been sufficient showing that Miller can be modified. Examiner respectfully disagrees.  As explained in Argument [a] above, Miller has not been modified to include times as claimed, rather Miller discloses this feature;  Miller teaches determining a distance threshold that can be incorporated into the cited mathematical equation in order to determine a reach time. For example, one of ordinary skill in the art would be able to incorporate the determined vehicle velocity as well as the distance threshold component, which             
                r
                e
                a
                c
                h
                 
                t
                i
                m
                e
                =
                
                    
                        d
                        i
                        s
                        t
                        a
                        n
                        c
                        e
                    
                    
                        v
                        e
                        l
                        o
                        c
                        i
                        t
                        y
                    
                
                 
            
         in order to determine the reach time, again which is analogous to the equation disclosed in the Miller reference in ¶ 0057.

Argument. D
	Applicant argues that Miller fails to teach or suggest to “determine a threat number based on the lower of the collision time and the reach time.” Examiner respectfully disagrees. Again, as explained in arguments A and C, Miller teaches a shortest distance to the target vehicle in order to determine a threat number, for example a 0 or 1 depending if there is a threat or not, depending on if the distance exceeds a threshold distance. As explained in arguments A and C, the reach time is synonymous with delta T taught by Miller in paragraphs 0057, and as shown in the arguments, said delta T is easily obtained using the basic mathematical operation wherein velocity and distance are known, dth = Vmax ΔT. Therefore, the threat number can be obtained by comparing the TTV, or collision, to the delta T, or reach time, which is synonymous to the comparison of the distance values shown in the Miller reference as when using the shortest distance between vehicles, see at least [¶ 0063], is used to determine the presence of a threat or not. Said shortest distances/times can be the distance/time to collision, TTV, or the distances/time to react, delta T.

Regarding dependent Claims 3, 13, and 18:
Applicant argues the cited reference Randler US-20090121915-A1 (“Randler”) fails to teach or suggest identifying the corner points of the vehicle having the lowest collision time. However, Examiner relies on the previously cited reference Miller to disclose detecting a time to In step S1, times TTC are calculated for those object candidates which fulfill the mentioned distance condition d<dTH, and the candidates are sorted in a list in the order of increasing TTC. In step S2, the first candidate is then retrieved from the list, thus the object having the shortest TTC.  Accordingly, Appellant’s arguments as to Randler failing to disclose a plurality of corner points does not demonstrate non-obviousness, since a plurality of corners is actually taught by the Miller.  In this regard, the combination of Miller in view of Randler teaches the limitations at issue.  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller and incorporate the teachings of Randler to determine the shortest time to reach a target vehicle as the collision time to one of the corners disclosed in Miller. Doing so allows for a faster reaction and to a potential collision thus allowing for safety responses and measures to take place in the vehicle within the predicted time.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/O.K.M./Examiner, Art Unit 3668
                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668                                                                                                                                                                                                  
/JOSEPH M ROCCA/Quality Assurance Specialist, Art Unit 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.